*917Judgment reversed and a new trial ordered in the following memorandum: The Justice of the Peace is required, during the course of a trial before him, to keep some record thereof, no matter how informal, so as to insure a proper review on appeal (People v. Giles, 152 N. Y. 136, 140; People v. Wilkins, 281 N. Y. 224, 225). This is especially so in a case such as the one at bar, wherein the defendant made a specific request that a record of the proceedings be kept.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.